Citation Nr: 1754890	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  11-00 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for obesity/weight gain, claimed as secondary to depression and sleep apnea.

2. Entitlement to service connection for radiculopathy of the bilateral lower extremities.

3. Entitlement to service connection for a left ankle disorder.

4. Entitlement to an increased (compensable) rating for residuals of an in-service right ankle fracture.

5. Entitlement to an increased rating for pes planus with plantar fasciitis, currently evaluated as 10 percent disabling prior to September 22, 2015 and as 30 percent disabling since September 22, 2015.

6. Entitlement to an evaluation in excess of 10 percent for a low back disorder.

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disorders.


REPRESENTATION

Appellant represented by:	Ashley Brooke Thomas, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 2000.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2009, the RO denied five claimed benefits, only two of which remain issues in this appeal (increased rating claims for disabilities of the feet and low back).  In June 2010, the RO issued another decision, denying an increased rating for residuals of an in-service right ankle fracture, denying service-connected compensation for seven additional claimed disabilities, and denying a total disability rating based on individual unemployability due to service-connected disorders (TDIU).  The Veteran appealed both decisions.

In December 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In May 2014, the Board issued a decision and remand.  Four of the service connection claims on appeal were granted (obstructive sleep apnea, gastroesophageal reflux disease (GERD), major depressive disorder, and tension headaches) and the remaining issues were remanded to the Agency of Original Jurisdiction (AOJ) for further development.

On remand, the AOJ issued a new rating decision, increasing the rating assigned for pes planus with plantar fasciitis from 10 percent to 30 percent and granting service connection for left and right knee patellofemoral syndrome, assigning an initial 10 percent rating for both knees.  The Veteran has submitted a notice of disagreement (NOD), dated May 17, 2017, indicating his intention to appeal the adequacy of all three ratings.  

The issue of a higher rating for pes planus remains part of this appeal until either the Veteran receives the maximum rating or expresses satisfaction with the assigned rating. See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, it was not necessary for the Veteran to file a new notice of disagreement for pes planus and the issue remains part of this appeal.  For the initial knee disability ratings assigned by the RO, the Board's case management system (VACOLS) suggests that the AOJ is currently preparing a response to the May 2017 NOD.  Moreover, the AOJ has not issued a statement of the case (SOC) readjudicating the 10 percent ratings assigned to his service-connected knee disabilities and the Veteran has not perfected an appeal by filing a timely VA Form 9.  For these reasons, the increased rating claims for the knees will not be considered in today's decision and remand.   

The issues of service connection for radiculopathy of the lower extremities, service connection for a left ankle disorder, increased rating for right ankle fracture, increased rating for pes planus, increased rating for a low back disorder, and entitlement to a TDIU rating, are addressed in the REMAND portion of the decision below and, for the reasons stated there, are REMANDED to the AOJ.

FINDING OF FACT

Obesity is not considered a disease or disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for obesity have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017); VAOPGCPREC 1-2017 (January 6, 2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  Service connection for obesity is being denied as a matter of law.  Thus, with respect to that issue, any deficiency in VA's compliance with its duties to notify and assist the Veteran is harmless error, and no further discussion of such duties is needed.  38 C.F.R. § 3.159(d)(3) (2017). 

II.	Analysis

The Veteran seeks service-connected disability compensation for obesity.  According to him, he developed obesity as a result of his psychiatric disorder and his sleep apnea.  

In general, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  In its May 2014 decision and remand, the Board determined that major depressive disorder and sleep apnea were related to service.  Accordingly, the Board remanded the obesity claim with instructions to schedule a VA examination to assess the likely cause of the Veteran's obesity.  The examiner was asked to provide an opinion as to whether obesity was caused or aggravated by a service-connected disability, including sleep apnea and depression.

In September 2015, the AOJ obtained an opinion from a VA staff physician indicating that it was less likely than not that obesity was the result of sleep apnea.  In her opinion, it was more likely that the causal relationship worked in the opposite direction -  i.e., obesity is a likely cause of sleep apnea, but sleep apnea is not a likely cause of obesity.  

When considering only the scope of the Board's May 2014 remand instructions, the September 2015 opinion is incomplete, because the examiner did not indicate whether obesity might be related to the Veteran's depression.  Although the Board must ordinarily enforce compliance with its prior remand orders, see Stegall v. West, 11 Vet. App. 268, 271 (1998), the Board's request for a medical opinion on the relationship between obesity and service became moot due to a subsequent clarification of the law.

When the Board remanded this claim, it was unclear whether or not obesity was a disability for which VA claimants may receive service-connected compensation.  VA's General Counsel recently provided new guidance on the role of obesity in service connection claims in a precedent opinion issued in January 2017.  See VAOPGCPREC 1-2017.  The opinion indicates that obesity is not considered to be a "disease" or a "disability" for the purpose of claims for benefits under 38 U.S.C.A. §§ 1110 and 1131.

The General Counsel's opinion further held that obesity per se is not a "disability for the purposes of 38 C.F.R. § 3.310 - the regulation which authorizes service connection on a secondary basis.  Id. at 7.

The Board is bound by precedent opinions of VA's General Counsel, including VAOPGCPREC 1-2017.  See 38 C.F.R. § 19.5.  For these reasons, the Board will deny the claim for service connection for obesity.
ORDER

Entitlement to service connection for obesity/weight gain, claimed as secondary to depression and sleep apnea, is denied.


REMAND

Increased Rating for Pes Planus with Plantar Fasciitis

In May 2014, the Board remanded the claim for an increased rating for bilateral pes planus with plantar fasciitis.  The reason for the remand was that the Veteran's statements suggested that symptoms of this disability had increased in severity since the previous VA foot conditions examination, dated January 2009.

In September 2015, the Veteran's feet were examined again by a VA physician.  The examiner's findings suggested that the Veteran's symptoms met the criteria for a higher 30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276 ("Flatfoot, acquired").  Based on the examiner's report, the AOJ increased the rating for bilateral pes planus to 30 percent.  

More recently, the Veteran's attorney submitted a foot conditions disability benefits questionnaire (DBQ), together with a waiver of the Veteran's right to have the newly submitted evidence considered by the AOJ before the Board decides the increased rating claim.  The DBQ is undated, but correspondence from the Veteran's attorney suggests that its findings are based on an examination which took place in February 2017.  The February 2017 DBQ indicates the presence of pronounced symptoms with extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles' tendon on manipulation, not improved by orthopedic shoes or appliances.  The symptoms described fit the criteria for a higher 50 percent rating.

The Board has considered the possibility of assigning a 50 percent rating for pes planus based on the February 2017 DBQ.  According to the treatment records VA received from the report's author, the author of the DBQ is a chiropractor, not a physician or podiatrist.  It is unclear whether he is competent to provide an expert medical opinion on diseases and injuries of the feet - as opposed to the spine and neck.  The DBQ clearly does, however, amount to evidence suggesting that the Veteran's pes planus may have increased in severity since the September 2015 examination.  When a Veteran claims that a service-connected disability is worse than when originally rated VA must provide a new examination.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  

The February 2017 foot DBQ is also incomplete for at least two more reasons.  First, the chiropractor identified bilateral hallux rigidus, Morton's neuroma, metatarsalgia, and hallux valgus.  If one or more of these conditions are associated with or the results of the Veteran's service-connected pes planus with plantar fasciitis, these findings could potentially establish the Veteran's eligibility for additional disability ratings under Diagnostic Codes 5279 (Metatarsalgia, anterior Morton's disease), 5280 (hallux valgus), or 5281 (hallux rigidus).  But the record does not include any expert medical evidence concerning the probability that such a relationship exists.  It is also unclear from the report whether hallux valgus is present in one or both feet.  The chiropractor indicated only right foot hallux valgus, but in the section of his report asking him for any comments on the Veteran's hallux valgus, he wrote "Pt has severe pain in both feet."  A new examination would be useful to clarify this uncertainty.

Secondly, the February 2017 DBQ indicates that the Veteran told the chiropractor that flare-ups affect the functioning of his feet.  If true, this would suggest an increase in the severity of the Veteran's symptoms since September 2015, when the examiner noted that the Veteran did not report flare-ups.  But there is no indication as to how frequently the Veteran has experienced flare-ups, no indication as to whether the February 2017 examination took place during a flare-up and, if not, no indication as to how symptoms during flare-ups differ from the symptoms described in the DBQ.  On remand, the examiner should attempt to obtain more complete information about flare-ups of the Veteran's service-connected foot symptoms.    

	
Increased Rating for Right Ankle Fracture

The Board remanded the Veteran's request for an increased rating for current residuals of his in-service right ankle fracture based on the Veteran's statements that his right ankle symptoms had increased in severity.  The Veteran's right ankle was examined by a VA physician assistant in April 2016.  The examiner's report indicates a diagnosis of status post right in-service ankle fracture.  For reasons that are not totally clear, the examiner was unable to test range of motion in the right ankle.  The section of the examination report form generally used for range of motion test results indicates the following: "Suboptimal ROM due to suboptimal effort is likely."  There was no ankylosis.  Part 14 ("Remarks, if any") of the report indicates: "Please, see blank template.  No functional limitations."  

Elsewhere in the report is a somewhat more detailed explanation for the examiner's findings: "[The Veteran] does not move ankles while attempt [sic] of measuring ROM [range of motion] with goniometer that is consistent with severe ankylosis.  ROM measurements in different settings show inconsistency.  Recent and current imaging studies do not demonstrate evidence of ankylosis.  ROM cannot be reliably obtained most likely due to suboptimal effort.  Veteran's current ROM is inconsistent with the known medical diagnosis.  Suboptimal ROM due to suboptimal effort is likely."  

Range of motion test results are generally required for rating musculoskeletal disabilities affecting the joints.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Correia v. McDonald, 28 Vet. App. 158 (2016).  Whether any examiner can obtain the necessary test results obviously depends, to some degree, on the claimant's cooperation.  If the examiner simply cannot obtain the needed results as a consequence of the claimant's refusal to cooperate, then the duty to assist does not necessarily require VA to make further efforts to obtain the evidence needed to establish the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")

But it is not totally clear whether, in this case, the Veteran actually refused to cooperate with the right ankle range of motion tests.  The language in the report suggests that the examiner reached the conclusion - "suboptimal effort is likely" - because the unrecorded test results were not what the examiner expected from a patient with imaging study results similar to the Veteran's.  But it is unclear whether, after observing preliminary results that the examiner perceived as invalid, the examiner ever notified the Veteran of these concerns or otherwise suggested to the Veteran that he was physically was capable of greater efforts.  Under the circumstances of this case, only after the Veteran had been so advised could the Board clearly attribute the inadequate examination results to an unreasonable refusal to cooperate.

For these reasons, the Board must remand the right ankle increased rating claim for a new examination.  On remand, the examiner should attempt to obtain separate range of motion test results for "on both active and passive motion and in weight bearing and nonweight-bearing . . . ."  Correia, 28 Vet. App. at 170.  If the examiner cannot obtain the necessary information, the post-remand examination report should include a clear explanation, including a summary of how the Veteran responds after the examiner advises him concerning any suspicions that any test results are invalid.  

Benefits for which Obesity may be an "Intermediate Step"

Although VA's General Counsel concluded that obesity was not a "disease" or "injury" for the purpose of 38 U.S.C.A. §§ 1110 and 1131, VAOPGCPREC 1-2017 did find that obesity may be an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310.  According to the opinion, a Veteran could potentially be eligible for service connection for hypertension on a secondary basis if a service-connected back disability causes obesity due to lack of exercise, which leads to hypertension.  Id. at 9. With regard to this hypothetical claim, VA's General Counsel wrote that, "adjudicators would have to resolve the following issues: (1) whether the service-connected back disability caused the veteran to become obese; (2) if so, whether the obesity as a result of the service-connected disability was a substantial factor in causing hypertension; and (3) whether the hypertension would not have occurred but for obesity caused by the service-connected back disability. If these questions are answered in the affirmative, the hypertension may be service connected on a secondary basis."

The record suggests that, under this principle, the Veteran could potentially be successful in his claim for an increased rating for a low back disability and in his claims for service connection for a left ankle disability and for radiculopathy of the bilateral lower extremities.  In its most recent SSOC, the AOJ denied a higher rating for the low back based on a March 2016 medical opinion indicating that current low back symptoms, including pain and abnormal range of motion, were the result of a degenerative disc disease, and unrelated to the Veteran's service-connected mechanical low back pain.  According to the examiner, the current back disability (degenerative disc disease), "is consistent with exogenous obesity (BMI: 39.15 (Obesity: >30) and natural aging.  Not related to acute lumbar strain during military service.  The forward flexion limitation to 60 degrees is more likely than not caused by [nonservice-connected] lumbar [degenerative disc disease]."  According to the same physician, the Veteran's lower extremity radiculopathy was mostly likely related to lumbar degenerative disc disease.  In a September 2015 left ankle examination report, the same examiner wrote that the Veteran's "current left ankle strain is associated with obesity . . . ."  

There is no adequate medical opinion concerning the likelihood that obesity was caused by a service-connected disability, including major depressive disorder.  If, as the Veteran suggests, he actually developed obesity as a secondary result of his service-connected depression, then obesity could be an "intermediate step" between a separate service-connected disability and lumbar degenerative disc disease, left ankle strain, and - because it is apparently linked to degenerative disc disease - bilateral radiculopathy of the lower extremities.  

This argument is closely analogous to the hypothetical claim described in VAOPGCPREC 1-2017.  Given the examiner's opinion that obesity was a likely cause of these symptoms, on remand, a medical opinion should be obtained on the other steps described by the General Counsel - i.e., whether the Veteran's obesity is the result of a separate service-connected disability and, if so, whether the left ankle disability, radiculopathy, and lumbar degenerative disc disease would not have occurred but for the obesity caused by his service-connected psychiatric disorder.

TDIU

The TDIU issue is inextricably intertwined with the remanded service connection and increased rating claims because, if those claims are resolved in the Veteran's favor, that could potentially affect whether he is eligible for a TDIU rating.  The appropriate remedy when a pending claim is inextricably intertwined with an issue on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001); Henderson v. West, 12 Vet. App. 11, 20 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file copies of all records of the Veteran's VA treatment since October 2016.

2. Schedule the Veteran for new VA examination to assess the current severity of the Veteran's service-connected bilateral foot disability, currently diagnosed as bilateral pes planus with plantar fasciitis.  

The examiner should be asked to identify all foot disorders and disabilities that can be attributed to the Veteran's service-connected pes planus with plantar fasciitis.  The examiner's report should specifically discuss the February 2017 disability benefits questionnaire submitted by the Veteran's chiropractor and indicate whether other foot diagnoses - including, but not limited to, hallux rigidus, hallux valgus, metatarsalgia and Morton's disease - are related to or associated with service-connected pes planus with plantar fasciitis.  If the examiner determines that any foot symptoms, such as pain or limitation of motion, are attributable to a cause other than pes planus with plantar fasciitis, the examiner should explain the reasons for that conclusion.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups) and, to the extent possible, provide an assessment of the functional impairment after repeated use over time.  If feasible, the examiner should assess the additional functional impairment on repeated use over time or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should ask the Veteran to describe the frequency and duration of flare-ups and record the Veteran's response in his or her report.  

If the examiner determines that he or she cannot determine whether there would be additional limits on functional ability on repeated use or during flare-ups, or if he or she indicates that the extent of those additional limitations on functional ability cannot be quantified in terms of additional range of motion loss, the examiner should provide a thorough explanation for his or her inability to provide the requested opinion. That explanation should indicate whether the examiner obtained all tests and records that might reasonably illuminate the medical analysis.

3. Schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected right ankle disability and his claimed left ankle disability.  All appropriate tests and studies should be performed.  

In addition to all findings identified on the appropriate examination form, the examiner should determine the effective range of motion in the Veteran's ankles and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, and the range of motion in the opposite, undamaged joint - in this case range of motion for both ankles.  The examiner's report should describe objective evidence of painful motion, if any, during each test.  IT IS NOT SUFFICIENT MERELY TO INDICATE WHETHER OR NOT PAIN WAS PRESENT DURING ONE OF THE REQUIRED RANGE OF MOTION TESTS.  

If any of the requested findings cannot be obtained, please provide an explanation.  IF THE EXAMINER SUSPECTS THAT, BECAUSE OF THE VETERAN'S FAILURE TO COOPERATE OR FAILURE TO MAKE REASONABLE EFFORTS TO COMPLETE THE TESTS, HE OR SHE IS UNABLE TO OBTAIN THE REQUESTED RANGE OF MOTION TEST RESULTS, HE OR SHE SHOULD POLITELY ADVISE THE VETERAN OF THESE SUSPICIONS AND GIVE THE VETERAN THE OPPORTUNITY TO PARTICIPATE IN THE REQUESTED TESTS.  THE EXAMINER SHOULD DESCRIBE THE VETERAN'S RESPONSE TO THIS WARNING IN HIS OR HER WRITTEN REPORT.

For the right ankle, the examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups) and, to the extent possible, provide an assessment of the functional impairment after repeated use over time. If feasible, the examiner should assess the additional functional impairment on repeated use over time or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should ask the Veteran to describe the frequency and duration of flare-ups and record the Veteran's response in his or her report.  

If the examiner determines that he or she cannot determine whether there would be additional limits on functional ability on repeated use or during flare-ups, or if he or she indicates that the extent of those additional limitations on functional ability cannot be quantified in terms of additional range of motion loss, the examiner should provide a thorough explanation for his or her inability to provide the requested opinion. That explanation should indicate whether the examiner obtained all tests and records that might reasonably illuminate the medical analysis.

4. The AOJ should refer the claims file, to include a copy of this remand, to an appropriate expert or experts to obtain additional medical opinions.  Because the Veteran claims that a psychiatric disability caused him to develop obesity and obesity has been linked to current symptoms of the low back, left ankle and peripheral nerves, it may be necessary to obtain two opinions - one from a psychologist or psychiatrist concerning the issue of whether his major depressive disorder caused  or aggravated his obesity and another from a physician or orthopedist concerning the separate questions - described in subsections (b) and (c) in each of the following paragraphs - concerning whether obesity caused his other claimed disabilities.  

The examiner or examiners should opine as to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that one of the Veteran's service-connected disabilities (for example, major depressive disorder) caused the Veteran to become obese (for example, by preventing regular exercise)? 

(b) If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's obesity was a substantial factor in causing the Veteran's left ankle disability? 

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's left ankle disability would not have occurred or would not have been aggravated beyond its natural progression without the obesity caused by a separate service-connected disability?

(d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's obesity was a substantial factor in causing the Veteran's radiculopathy of the bilateral lower extremities (for example by causing the Veteran to develop degenerative disc disease of the lumbar spine)? 

(e) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral lower extremity radiculopathy would not have occurred or would not have been aggravated beyond its natural progression without the obesity caused by a separate service-connected disability?

(f) Is it at least as likely as not (50 percent or greater probability) that the Veteran's obesity was a substantial factor in causing the Veteran's lumbar degenerative disc disease? 

(g) Is it at least as likely as not (50 percent or greater probability) that the Veteran's lumbar degenerative disc disease would not have occurred or would not have been aggravated beyond its natural progression without the obesity caused by a separate service-connected disability?

5. After the other claims have been resolved, the AOJ should review the record and consider the potential need for further development concerning the Veteran's claim for a TDIU rating.  

6. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


